Case 5:20-cv-01210-DFM Document 26 Filed 08/11/21 Page 1 of 1 Page ID #:913




  1
      TRACY L. WILKISON
      Acting United States Attorney                                   JS-6
  2   DAVID M. HARRIS
      Assistant United States Attorney
  3   Chief, Civil Division
  4   CEDINA M. KIM
      Assistant United States Attorney
  5   Senior Trial Attorney, Civil Division
  6
      MICHAEL K. MARRIOTT, CSBN 280890
      Special Assistant United States Attorney
  7         Social Security Administration
  8         160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
  9         Telephone: (415) 977-8985
 10         Facsimile: (415) 744-0134
            Email: Michael.Marriott@ssa.gov
 11   Attorneys for Defendant
 12                         UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14   GENE JOHNSON,                           )
                                              ) Case No. 5:20-cv-01210-DFM
 15
            Plaintiff,                        )
 16                                           )
 17                v.                         ) JUDGMENT OF REMAND
                                              )
 18   KILOLO KIJAKAZI,                        )
 19   Acting Commissioner of                  )
      Social Security,                        )
 20
                                              )
 21         Defendant.                        )
 22
 23         The Court having approved the parties’ Stipulation to Voluntary Remand
 24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 25   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
 26   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 27   DECREED that the above-captioned action is remanded to the Commissioner of
 28   Social Security for further proceedings consistent with the Stipulation to Remand.

      DATED: August 11, 2021
                                      Honorable Douglas F. McCormick
                                      UNITED STATES MAGISTRATE JUDGE
